IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10613
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTHONY PASTOR PEREZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:98-CR-100-1-Y
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony Perez (“Perez”) appeals the sentence following his

guilty-plea conviction for bank robbery, 18 U.S.C. § 2113(a).    He

argues that the district court erred in increasing his base

offense level five levels, pursuant to U.S.S.G. § 2B3.1(b)(2)(C),

for possessing a firearm during the bank robbery.

     We have carefully reviewed the arguments and the appellate

record.   Perez has failed to demonstrate that the district court

clearly erred in its finding that he possessed a firearm during




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the bank robbery.   See United States v. McCarty, 36 F.3d 1349,

1360 (5th Cir. 1994).

     AFFIRMED.